Citation Nr: 0201234	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1948 to 
June 1949 and from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded service connection and 
assigned an initial 30 percent rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by symptomatology 
reflective of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records and the veteran's service medical records 
were obtained and the veteran was provided a VA medical 
examination in April 2001.  The RO provided the veteran with 
copies of the rating decision and the statement of the case 
(SOC) concerning the evaluation of his disability and the 
rating criteria.  These documents noted that all of the 
veteran's records were considered including VA treatment 
reports and the April 2001 VA examination.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

The history of this appeal is set forth as follows.  In a 
June 2001 rating decision, the veteran was granted service 
connection for PTSD, and received a 30 percent rating 
effective from July 6, 2000, the date of the provisional 
diagnosis of PTSD.  The veteran disagreed with the June 2001 
rating decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 30 percent rating does not 
accurately reflect the level of impairment of his PTSD.

As this claim was placed in appellate status by filing a 
Notice of Disagreement with the initial rating award, but 
that initial Notice of Disagreement has not yet been 
resolved, this claim is an "original claim."  Fenderson at 
125-126.  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, the Board must 
take into consideration the applicability of "staged" ratings 
in this case.

The veteran is presently assigned a 30 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A mental 
disorder is evaluated "based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a).  

Also, under this diagnostic code, a 50 percent rating is 
available for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is available for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below, and finds that the 
veteran's disability most closely approximates the criteria 
for a 100 percent rating.  

Reviewing the more recent evidence of record reveals the 
following.  Outpatient treatment records from July 2000 to 
October 2001 reflect treatment of symptoms such as depression 
and sleep disturbance.  The veteran was reported to have been 
married for 47 years, and to be retired from a painting 
business of 45 years.  The veteran stated that he was exposed 
to a lot of killing and mutilation while in Korea.  He 
reported feeling guilty for making it back alive and said he 
did not like to talk about his experiences.  The veteran 
stated that loud noises bother him.  He denied auditory or 
visual hallucinations but did experience olfactory 
disturbances, such as the smell of dead bodies.  He reported 
difficulty falling asleep and staying asleep.  He reported an 
exaggerated startle response.  He would be tense and 
irritable on a daily basis but was unaware of the reason.  He 
reported difficulty with short and long term memory.  He 
would isolate himself when angry, but would not resort to 
violence.  He had difficulty expressing loving feelings 
towards his wife.  He had to sleep in a separate bed from his 
wife, due to his dreams.  He had recurrent and distressing 
dreams of Korea.  He stated that he spent 48 days on the 
front line and witnessed tortures.  He saw buddies being 
killed, and he would still experience these memories.  He 
denied suicidal or homicidal ideation.  The veteran was noted 
to be anxious and minimally depressed.  His affect was 
described as appropriate.  His mood was uptight.  He was 
alert and oriented times 3.  He was cooperative and his 
speech was coherent and relevant.  In December 2000, his 
Global Assessment of Functioning (GAF) was rated at 45.  In 
May 2001 it was rated at 40.

During a March 16, 2001 treatment session, the veteran 
reported a hospitalization for depression and anxiety, which 
had taken place 2 weeks prior.  He said he spent a total of 6 
days in the hospital.  Records show a 7-day hospitalization 
starting on February 25, 2001, for complaint of chest pain, 
but no complaints or findings pertaining to PTSD.

The report of a VA examination conducted in April 2001 shows 
that the veteran was retired and had worked as a self-
employed painter.  A review of the veteran's history showed 
no previous psychiatric hospitalization or outpatient 
treatment.  The veteran served as a rifleman during the 
Korean War and was awarded the Purple Heart for a leg wound.  
He was also awarded a Combat Infantryman Badge and a Bronze 
Star.  The veteran complained of nightmares, flashbacks of 
buddies getting killed in the Korean War, experiencing smells 
of burnt bodies, and awaking in a cold sweat.  The veteran 
remembered anger over being sent to Japan, only to be sent 
back to the war.  He reported sleep problems and difficulty 
concentrating.  He stated that he would keep to himself.  He 
reported no delusions or hallucinations.  He reported no 
suicidal or homicidal ideas.  He reported no panic attacks, 
no depression, and no loss of impulse control.  Physical 
examination revealed the veteran to be alert, cooperative, 
responsive to questions in a relevant, logical and goal-
directed manner, showing no impairment of thought process or 
communication.  He made good eye contact.  His personal 
hygiene was good.  He was oriented to time, place and person.  
His memory for recent and remote events was intact.  He 
showed no obsessive or ritualistic behavior.  The examiner 
diagnosed PTSD.  The veteran's GAF score was measured at 45.

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which most closely approximates 
the criteria provided for a 100 percent rating under DC 9411 
(PTSD).  The Board acknowledges that the veteran's 
symptomatology, as shown by the medical evidence, does not 
include many of the criteria enumerated as consistent with 
the 100 percent rating.  These include gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, a persistent danger of hurting others, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  
However, the Board finds that the veteran's symptomatology 
does establish total occupational and social impairment, 
based primarily on the veteran's GAF scores.

The GAF score of 40, recorded during the most recent May 2001 
measurement was indicative of major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); 38 C.F.R. 
§ 4.130.  Although the remainder of the evidence, when GAF 
scores are excluded, does not reflect the same level of 
symptomatology as shown by the May 2001 GAF score, this 
evidence is certainly not in conflict with the interpretation 
of the veteran's GAF score provided in the DSM-IV, but is in 
fact quite consistent and supportive of that interpretation.  
The Board notes outpatient treatment records showing 
depression and other disturbances of mood, including 
irritability; and showing a tendency for the veteran to 
isolate himself and avoid people.  This tendency towards 
isolation is also shown in the April 2001 VA examination 
report.  Further, outpatient treatment records show problems 
related to the veteran's family life and his ability to 
relate to his wife.  The Board also notes that the May 2001 
GAF score does not appear to be an aberration.  The 
measurements of record are quite consistent, ranging from a 
low of 40 to a high of 45.  

The Board finds that the veteran's symptomatology is 
consistent with the interpretation provided in DSM-IV, and 
therefore finds that the veteran's symptomatology is 
reflective of major impairment in work, family relations, 
judgment, thinking and mood.  The Board further finds that, 
in light of these considerations, and in light of the 
veteran's entitlement to the benefit of the doubt, the 
veteran's overall symptomatology most closely approximates 
the criteria provided for a 100 percent rating under DC 9411.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In reaching the foregoing determination, the 
Board has considered the complete history of the veteran's 
PTSD, his complaints and the current clinical manifestations 
of the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
provisions of 38 C.F.R. § 4.7 have been utilized to resolve 
any doubt in the veteran's favor.



ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

